DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 are currently pending.
Claims 1-3 are being examined in this application.

Claim Objections
Claim 3 is objected to because of the following informalities: the recitation of “Bacillus hisashii” (line 1-2) should be italicized. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably 
The invention appears to employ complex bacteria NITE BP-1051, complex bacteria ATCC PTA-1773, and Bacillus hisashii NITE BP-863 to obtain a specific product. The written description of such strains is insufficiently reproducible. Therefore, a deposit for patent purposes is required.
It appears that deposits were made in this application as filed as noted on page 2 para 0005-0006 of the instant specification. However, it is not clear if the deposits meet all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.



6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.
In the instant case, it is not clear if a viability statement for each of complex bacteria NITE BP-1051, complex bacteria ATCC PTA-1773, and Bacillus hisashii NITE BP-863 is available. A statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that: (a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 does not recite any transitional phrases. The transitional phrases define the scope of a claim. Without a transitional phrase, it is unclear whether the limitation of “characterized by causing a qualitative change in muscle fibers of an administered individual by oral administration to a human or animal individual” in claim 1 is claim preamble or not? Furthermore, the scope of the claim is indefinite in that it is unclear what components of the muscle modifier are being claimed.
Claim 2, the recitation of “bacterial body” (line 2) renders the claim indefinite because it is unclear if the term refers to a specific strain or a combination of strains in the claimed complex 
Claim 3, line 2-3, the recitation of “an extracted, replicated or processed product derived from the bacterial body as an active ingredient” (line 2-3) renders the claim indefinite because such recitation does not adequately identify what may be included or excluded from the phrase as an active ingredient.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to a muscle modifier. The muscle modifier can be natural or non-natural in origin. Claims 2-3 and the instant specification discloses the muscle modifier comprises complex bacteria NITE BP-1051, complex bacteria ATCC PTA-1773, and Bacillus hisashii NITE BP-863. Based on the information provided in the instant specification, there is no indication that isolated complex bacteria NITE BP-1051, complex bacteria ATCC PTA-1773, Bacillus hisashii NITE BP-863 have any characteristics that are different from naturally occurring strains. The claims therefore encompass complex bacteria NITE BP-1051, complex bacteria ATCC PTA-1773, and Bacillus hisashii NITE BP-863 that are structurally and functionally identical to naturally occurring strains. Because there is no difference between the claimed and naturally occurring strains, the claimed strains do not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. In addition, since a separated, extracted, replicated or processed product is derived from NITE BP-1051, complex bacteria ATCC PTA-1773, and Bacillus hisashii NITE BP-863 that are structurally and functionally identical to naturally occurring strains. Therefore, the separated, extracted, replicated or processed product is also naturally occurring. Accordingly, the claims are directed to an exception. Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miyamoto et al (US 2015/0306153 A1; 10/29/2015).
The instant claims recite a muscle modifier characterized by causing a qualitative change in muscle fibers of an administered individual by oral administration to a human or animal individual.
Miyamoto teaches a mixture or a dissolving solution comprising seed bacteria ATCC PTA-1773, mixed bacteria NITE BP-1051, and NITE BP-863 (para 0026-0028, 0044-0045). Miyamoto also teaches a pharmaceutical agent comprising the mixture or the dissolving solution as an active component (para 0029). Regarding the limitation of “a muscle modifier characterized by causing a qualitative change in muscle fibers of an administered individual by oral administration to a human or animal individual”, the claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103. (MPEP 2112)
Therefore the reference anticipates the claimed subject matter.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1651